COURT OF APPEALS OF VIRGINIA


Present:   Judges Annunziata, Agee and Senior Judge Coleman


TERESA A. WILLIAMS
                                            MEMORANDUM OPINION *
v.   Record No. 1017-02-1                       PER CURIAM
                                             OCTOBER 29, 2002
HAMPTON DEPARTMENT OF
 SOCIAL SERVICES


           FROM THE CIRCUIT COURT OF THE CITY OF HAMPTON
                   Christopher W. Hutton, Judge

           (Lawrence A. Martin; Coyle, Martin &
           Blackwell, on brief), for appellant.

           (Lesa J. Yeatts, Deputy City Attorney; City
           Attorney's Office, on brief), for appellee.


     Teresa A. Williams appeals the trial court's order affirming

an order of the juvenile and domestic relations district court

changing the goal of the foster care service plan for her child

from "return to parent" to "adoption."    Upon reviewing the record

and briefs of the parties, we conclude that this appeal is without

merit.   Accordingly, we summarily affirm the decision of the trial

court.   See Rule 5A:27.

     Williams' daughter was born on January 7, 2000.     She came

into foster care in May 2000 when Williams left the child with a

neighbor and failed to return "after an extended period of time."

At a hearing held in the trial court on March 8, 2002, a case


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
worker testified that Williams was incarcerated for eight months

out of the twenty-four months the child had been in foster care.

When Williams was not incarcerated, the Hampton Department of

Social Services (DSS) required her to complete certain goals in

order for her to regain custody of her daughter.    Williams was to

complete a drug program, complete a live-in workout program,

complete a parenting class, maintain employment for six months,

maintain stable housing, maintain visitation and maintain contact

with the DSS.    DSS offered services to Williams, including the

Healthy Family Parenting Education Program, drug treatment, and

visitation with the child.    Williams visited her child four times

between July 2000 and February 2001.     Also during this time

period, Williams had two relapses when she resumed using

controlled substances.    Williams last contacted DSS in mid-2001.

        Williams testified she wanted the foster care service plan to

reflect a goal of "return to parent."     She stated she could

conquer her addiction and wanted to be part of her daughter's

life.    Williams was sentenced to serve one year incarceration in

March 2002, but she stated that upon her release, she would comply

with all of the requirements of DSS and do what was necessary to

take responsibility for her daughter.

        Williams' guardian ad litem asked the trial court to approve

the foster care service plan with a goal of "return to parent."

Williams asked that her daughter be placed with the child's father

upon his release from jail in May 2002 until she was released from

                                 - 2 -
incarceration later that same year.    DSS and the guardian ad litem

for the child requested that the trial court approve the foster

care service plan with a goal of adoption.

     The foster care service plan indicates that the child is

"thriving" in foster care.   The plan also states that Williams has

not sufficiently addressed the tasks and responsibilities

discussed in the previous service plan.   On March 29, 2002, the

trial court approved the foster care service plan with the goal of

adoption.

     Proof by a preponderance of the evidence is the appropriate

standard in a case involving the modification of foster care plans

pursuant to Code § 16.1-282.   Padilla v. Norfolk Div. of Soc.

Servs., 22 Va. App. 643, 645, 472 S.E.2d 648, 649 (1996).

     "When addressing matters concerning a child . . . the

paramount consideration of a trial court is the child's best

interests."   Logan v. Fairfax County Dep't of Human Dev., 13
Va. App. 123, 128, 409 S.E.2d 460, 463 (1991).   "In matters of a

child's welfare, trial courts are vested with broad discretion in

making the decisions necessary to guard and to foster a child's

best interests."   Farley v. Farley, 9 Va. App. 326, 328, 387
S.E.2d 794, 795 (1990).   On appeal, we presume that the trial

court "thoroughly weighed all the evidence, . . . and made its

determination based on the child's best interests."   Id. at 329,

387 S.E.2d at 796.   Furthermore, "[w]here, as here, the trial

court heard the evidence ore tenus, its finding is entitled to

                               - 3 -
great weight and will not be disturbed on appeal unless plainly

wrong or without evidence to support it."    Martin v. Pittsylvania

County Dep't of Soc. Servs., 3 Va. App. 15, 20, 348 S.E.2d 13, 16

(1986).

     The evidence showed that Williams has not maintained

consistent contact with DSS and she last contacted DSS in

mid-2001.   She has not maintained regular visitation with her

child, and the foster care service plan indicated that Williams

has no bond with her child.   Williams has been incarcerated

several times during the time the child has been in foster care,

and she has not addressed the responsibilities identified by DSS

in order to regain custody of her daughter.    "'[P]ast actions and

relationships over a meaningful period serve as good indicators of

what the future may be expected to hold.'"    Linkous v. Kingery, 10
Va. App. 45, 56, 390 S.E.2d 188, 194 (1990) (citation omitted).

Therefore, DSS proved, by a preponderance of the evidence, that

changing the goal from "return to parent" to "goal for adoption"

was in the best interests of the child.   Accordingly, the trial

court did not err in affirming the order of the juvenile and

domestic relations district court approving the permanent foster

care service plan with a goal of adoption.

                                                     Affirmed.




                               - 4 -